United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, GREENVILLE
PROCESSING & DISTRIBUTION CENTER.
Greenville, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2088
Issued: February 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2013 appellant filed a timely appeal from merit decisions of the Office
of Workers’ Compensation Programs (OWCP) dated April 9 and August 13, 2013 that denied
her recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to disability compensation for the period
January 23 to 25, 2013.
On appeal appellant generally asserts that she is entitled to wage-loss compensation for
the period claimed.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 3, 2006 appellant, then a 48-year-old mail handler, filed an occupational
disease claim, alleging that her daily job duties caused carpal tunnel syndrome in both hands.
After an initial denial on January 19, 2007, on March 30, 2007 an OWCP hearing representative
reversed the denial, and OWCP accepted bilateral carpal tunnel syndrome. OWCP adjudicated
the claim under file number xxxxxx625.
Appellant had a right carpal tunnel release on June 25, 2007, and returned to full-time
modified duty on August 12, 2007. By decision dated June 12, 2009, she was granted a schedule
award for five percent impairment of the right hand. In a June 25, 2009 decision, OWCP
determined that appellant’s actual earnings fairly and reasonably represented her wage-earning
capacity with zero loss. On September 16, 2009 appellant had a carpal tunnel release on the left,
and returned to full-time modified duty on June 3, 2010. She received appropriate disability
compensation.
On March 10, 2011 appellant filed an occupational disease claim for a left elbow
condition. She did not stop work. OWCP adjudicated the claim under file number xxxxxx065
and accepted bilateral lesion of the ulnar nerve. It combined the two cases on May 5, 2011.
On December 22, 2011 appellant was granted a schedule award for a five percent
impairment of the left arm. On May 31, 2012 she was granted a schedule award for an additional
five percent impairment of the left arm and on June 1, 2012 was granted an additional five
percent impairment of the right arm.
In a work capacity evaluation dated December 17, 2012, Dr. Phillip G. Esce, an attending
Board-certified neurosurgeon, advised that appellant was limited to two hours of modified duty
daily due to ulnar and median nerve problems. On January 31, 2013 appellant filed a claim for
compensation for January 23 through 25, 2013. The attached time analysis form indicated that
on each of these three days she worked two hours and claimed compensation for six hours.
By letter dated February 5, 2013, OWCP informed appellant of the type of evidence
needed to support her compensation claim. In a February 7, 2013 report, Dr. Esce indicated that
appellant could return to eight hours of modified duty daily on February 13, 2013. On
February 12, 2013 appellant filed a claim for compensation for January 26 through
February 8, 2013. On February 20, 2013 she accepted a full-time modified mail handler
position. On March 5, 2013 appellant filed a claim for compensation for February 9 through
22, 2013. The latter indicated that she returned to full-time modified duty on February 20, 2013.
In a March 7, 2013 report, Dr. Esce indicated that appellant was restricted to two hours of work
daily until February 13, 2013 due to worsening nerve pain, dysfunction and worsening symptoms
associated with her diagnoses of carpal tunnel syndrome and ulnar neuropathy.
In a decision dated April 9, 2013, OWCP denied appellant’s claim for compensation for
the period January 23 to February 22, 2013 on the grounds that the medical evidence did not
provide a thorough explanation with objective findings to show how her condition had worsened
such that she was no longer able to perform the duties of the modified position.
On May 9, 2013 appellant requested a review of the written record. In a May 6, 2013
statement, she indicated that she was forced to work only two hours daily by her physician and
2

the employing establishment and that she had no say in the matter. On May 2, 2013 Dr. Esce
noted that he had been treating appellant over the past two years. He advised that she was unable
to work full duty from January 26 to February 8, 2013, due to upper extremity dysfunction of
both hands which was caused by nerve entrapments in the median and ulnar locations, as
evidenced by a positive Tinel’s sign, electrodiagnostic study findings, and a surgical history
consistent with nerve entrapment and weakness and numbness in the arms. Dr. Esce described
physical examination findings and diagnosed carpal tunnel syndrome and ulnar neuropathy.2
In correspondence dated June 28, 2013, Charles Johnson, Health and Resource
Management Specialist with the employing establishment, advised that on September 11, 2012
employees who had not submitted medical evidence in one year were advised to provide updated
reports. He indicated that on December 21, 2012 appellant’s physician faxed a work capacity
evaluation limiting appellant to two hours of work daily. Mr. Johnson stated that in January he
became aware that appellant was still working full duty, and he, her supervisor, and appellant
had a teleconference where appellant asserted that she was not aware that her physician had
restricted her to two hours work per day. He indicated that once all parties were informed,
appellant’s supervisor abided by the new work restrictions and sent appellant home, with the
restrictions effective January 23, 2013. Mr. Johnson stated that once appellant’s physician
advised that she could work eight hours per day, a full-time modified job offer was provided and
signed on February 20, 2013. He concluded that it was not appellant’s choice to be reduced to
two hours of work per day, but that her physician placed this restriction without notifying
appellant or giving her a chance for her input. Mr. Johnson requested that OWCP honor her
claim for compensation for January 23 to February 8, 2013.
By decision dated August 13, 2013, an OWCP hearing representative affirmed the
April 9, 2013 decision with regard to the period January 23 to 25, 2013 on the grounds that the
medical evidence did not establish recurrent disability for this period. The hearing representative
set aside the decision regarding compensation from January 26 to February 22, 2013 because
OWCP had not provided appellant proper notice and advice regarding the evidence needed to
support her claim for continuing disability. On remand OWCP was to afford her 30 days to
submit sufficient evidence of meet her burden of proof for this period.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force), or when the physical

2

Appellant also submitted additional medical evidence that did not discuss her ability to work during the period
of claimed disability.
3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

3

requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty.5
OWCP procedures provide that, if recurrent disability occurs after 90 days from return to
work, if the employing establishment has withdrawn a limited-duty assignment when no wageearning capacity determination is in place, the claims examiner need only establish continuing
injury-related disability for regular duty to accept this recurrence and begin payment of
compensation benefits.6
ANALYSIS
The Board finds that this case is not in posture for decision. On January 23, 2013
appellant changed her schedule from eight hours of limited duty daily to two hours a day. She
filed a claim for compensation for the remaining six hours she no longer worked. On a
December 17, 2012 work capacity evaluation, appellant’s physician Dr. Esce, placed a two-hour
workday restriction. He apparently faxed this to the employing establishment; but appellant
continued to work eight hours of modified duty daily until the employing establishment became
aware of the two-hour restriction. Following a conference with appellant, her supervisor, and the
health management specialist, the employing establishment restricted appellant to a two-hour
workday. Appellant then filed claims for six hours of compensation daily until she returned to
her eight-hour workday in February 2013.
In the case Terry R. Hedman, the Board held that to establish a claimed recurrence of
disability, a claimant must establish a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the light-duty job requirements.7 In its April 9,
2013 decision, OWCP denied this claim on the grounds that the medical evidence did not
establish that her injury-related condition had worsened to the extent that she could no longer
perform the modified position. This decision was affirmed by an OWCP hearing representative
with regard to claimed disability from January 23 to 25, 2013. OWCP did not address Hedman
or determine whether appellant’s reduced hours represented a withdrawal of her light-duty
position.
As noted above, OWCP procedures provide that, if the employing establishment has
withdrawn a limited-duty assignment and no wage-earning capacity determination is in place, the
4

Id.

5

J.F., 58 ECAB 124 (2006); Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see also
Terry R. Hedman, 38 ECAB 222 (1986).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6.a(4) (June 2013).

7

38 ECAB 222 (1986).

4

claims examiner need only establish continuing injury-related disability for regular duty to
accept this recurrence and begin payment of compensation benefits.8
The Board will set aside the August 13, 2013 decision and remand the case for proper
development in accordance with OWCP procedures. After such further development as deemed
necessary, OWCP shall issue an appropriate decision regarding appellant’s claim for disability
compensation for the period January 23 to 25, 2013.
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 13, 2013 is set aside and remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: February 21, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Federal (FECA) Procedure Manual, supra note 6. Although the record in this case includes a June 25, 2009
carpal tunnel release in which OWCP determined that appellant’s actual earnings fairly and reasonably represented
her wage-earning capacity with zero loss, when appellant resume total disability in 2010, her wage-loss
compensation after that date was not based on a wage-earning capacity determination.

5

